Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Claims 1-2, 5, 7-8, 29, and 55, drawn to a vector encoding an antimicrobial peptide or a kit comprising the vector;  
Claims 13-16, 18, 30, and 56, drawn to a genetically modified bacterium comprising the vector of group I;
Claims 19-20 and 22, drawing to a method of using the genetically modified bacterium of Group II;
Claims 31-33, drawing to a composition comprising a peptide comprising a sequence having at least 90% homology to the sequence of SEQ ID NO: 3 or SEQ ID NO: 4.

Requirement for Unity of Invention
The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of invention exists only when there is a technical relationship among those claimed inventions involving one or more special technical feature. The term “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
In the instant application, the technical feature linking Groups I-IV is: a peptide comprising a sequence having at least 90% homology to Lys2ConCat (SEQ ID NO: 3) or Lys2Con20Cat (SEQ ID NO: 4). The inventions of Groups I-IV do not share a common special technical feature that is a contribution over the prior art, as the technical feature linking Groups I-IV has been suggested by the Hyglos (EP 2143729, 2010), the prior art listed in International search report and Written opinion of ISA, submitted by Applicant on 3/6/2020. In details, Hyglos teaches a therapeutic peptide Lysin plyS9 having the sequence of SEQ ID NO: 1 as well as a variant thereof (abstract, Fig. 1, Para. 0001 and 0017). As evidenced by the written opinion of ISA (Box No. V2), the peptide having the sequence of SEQ ID NO: 1 taught by Hyglos is a 342 amino acid peptide with amino acid 1-202 having 84.3% identity to the claimed SEQ ID NO:4. It is noted that the term of “homology”, not “identity”, is recited in the claims. According to GOOGLE dictionary, the term “homology” means the state of having the same or similar relation. Thus, the recited “at least 90% homology” accounts amino acids both being .
Applicant  is advised that the reply to this requirement to be complete must include (i) an election of an invention  to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable is considered nonresponsive unless accompanied by an election. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING XU whose telephone number is (571)272-3076.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:00 pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Qing Xu/

Patent Examiner
Art Unit 1653